DETAILED ACTION
11/23/21 - Applicant response.
09/01/21 - Non-final action.
08/09/21 - RCE.
07/22/21 - Advisory action.
07/12/21 - Applicant after-final response.
05/11/21 - Final rejection.
02/16/21 - Applicant response.
12/31/20 - First action on the merits.
07/22/20 - Applicant election.
06/11/20 - Restriction requirement.

Response to Arguments
Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive.
 	Regarding Jamil, Applicant asserts Jamil merely discloses long lists and that there is no teaching or suggestion of relating autonomic measures to IBD specifically.  However, the disclosure does cover the combination of the recited autonomic measure with IBD, and there is no evidence that one of ordinary skill in the art would not include autonomic measures among other parameters in relation to specifically diagnosing IBD.  Thus, Jamil is considered to sufficiently disclose the claimed limitations regarding an autonomic measure and IBD.  
 	Regarding Straub, Applicant asserts it is not clear how the combination suggests comparing an autonomic measure of Jamil to an RSA threshold of Straub.  Examiner agrees it would not make sense to use an RSA threshold without also including the corresponding autonomic measure of RSA.  To better explain the rejection, the combination with Straub includes comparing the autonomic measure of RSA to a corresponding RSA threshold to assess a state of IBD.  
 	Examiner notes new claim 24 is found to be allowable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6-9, 11, 13, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamil (US 2011/0055141) in view of Devanaboyin (US 2013/0046150) and Straub ("Association of autonomic nervous hyperreflexia and systemic inflammation in patients with Crohn’s disease and ulcerative colitis", 1997).
 	Regarding claims 1, 13, Jamil discloses substantially the same invention as claimed, including a system for monitoring and treating a medical condition of a patient (abstract; Paragraphs 14, 18) comprising signal inputs configured to receive patient condition signals (Figure 1; Paragraph 52) indicative of a state of IBD (Paragraphs 17, 59), a signal processing circuit configured to process the received patient condition signals and to generate patient condition parameters using the processed 
 	Further regarding claims 1, 13, Jamil does not disclose an activity or sleep trigger input which adjusts the signal processing as recited.  However, Devanaboyin teaches a gastrointestinal monitoring system (abstract) comprising a trigger input configured to receive one or more triggering signals including an activity signal indicative of the patient's activity level, where the signal processing circuit is configured to adjust the processing of patient condition signals, or generation of patient condition parameters, using the triggering signals (Paragraph 55, near end: when movement is detected that interferes with GI data sensing, the system may pause GI data acquisition; Paragraph 60: accelerometer may be used to identify quiescent periods of patient activity to record GI data), in order to conserve power when data is contaminated by motion artifacts, and to more accurately diagnose the GI state of the patient.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jamil as taught by As modified with Devanaboyin, the autonomic measure is generated for a constant or known physical state of the patient (e.g. heart rate parameter is measured during a quiescent state of patient activity) indicated by the at least one of the activity signal or the sleep signal.
 	Further regarding claims 1, 13, Jamil discloses determining various states of IBD (Paragraphs 60-72), which implies the use of thresholds in the assignments or classifications of variables.  Jamil or Devanaboyin do not explicitly disclose comparing measured parameters to a threshold.  However, Straub teaches comparing an autonomic measure to a threshold (Page 151, left column, section 2.4: RSA hyperresponsive threshold is 95th percentile), in correlation with an inflammatory state of IBD (abstract; Page 153, left column, section 3.3: Association between RSA hyperreflexia and systemic inflammation; Page 154, right column, Discussion: patients with autonomic hyperreflexia had significantly more severe signs of systemic inflammation; Page 156, left column, top: autonomic hyperreflexia is associated with systemic inflammation in patients with IBD).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jamil and Devanaboyin as taught by Straub to include comparing the autonomic measure to a threshold (i.e. comparing RSA to corresponding RSA threshold), in order to determine an inflammatory state of IBD.
 	Regarding claims 3, 15, Jamil discloses the parameter analysis circuit is configured to produce a patient condition metric being a linear or nonlinear combination of at least two parameters of the received patient condition parameters and to determine the medical condition based on the metric (Figure 6).

 	Regarding claims 8, 16, Jamil discloses chemical marker input (Paragraphs 31-32: e.g. complete blood picture, enzyme and protein level, hormone levels, etc.) for IBD as recited (Paragraphs 17, 59).
 	Regarding claims 9, 11, 17, 19, Jamil discloses the same environmental (Paragraph 30) and external (Paragraph 29) information as recited.
 	Regarding claim 20, Jamil discloses sensing using one or more sensors as recited (Paragraphs 31-32: various metrics imply sensing via sensors).

Claims 2, 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamil (US 2011/0055141) and Devanaboyin (US 2013/0046150) and Straub ("Association of autonomic nervous hyperreflexia and systemic inflammation in patients with Crohn’s disease and ulcerative colitis", 1997) in view of Beaumont (US 2011/0212104).
 	Regarding claims 2, 14, Jamil or Devanaboyin or Straub do not explicitly disclose a therapy device controlled by a circuit as recited.  However, Beaumont teaches a therapy device configured to deliver one or more therapies treating IBD and a control circuit configured to control the delivery of the one or more therapies based on a determined IBD state (Paragraphs 36, 40, 96), in order to ensure the patient is appropriately treated.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jamil and Devanaboyin and Straub as taught by Beaumont to include a therapy device controlled by a circuit as recited, in order to ensure the patient is appropriately treated.
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamil (US 2011/0055141) and Devanaboyin (US 2013/0046150) and Straub ("Association of autonomic nervous hyperreflexia and systemic inflammation in patients with Crohn’s disease and ulcerative colitis", 1997) in view of Vittorino (US 2018/0203009).
 	Regarding claim 5, Jamil or Devanaboyin or Straub do not disclose trending as recited.  However, Vittorino teaches analyzing instant and trending IBD states (Paragraphs 41, 114) and detecting changes over time as recited (Paragraphs 32, 61), in order to detect negative effects or potential improvements early in treatment.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jamil and Devanaboyin and Straub as taught by Vittorino to include analyzing instant and trending IBD states and detecting changes over time as recited, in order to detect negative effects or potential improvements early in treatment.

Claims 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamil (US 2011/0055141) and Devanaboyin (US 2013/0046150) and Straub ("Association of autonomic nervous hyperreflexia and systemic inflammation in patients with Crohn’s disease and ulcerative colitis", 1997) in view of Stupp (US 2006/0015263).
Regarding claim 12, and assuming arguendo for claim 20, Jamil or Devanaboyin or Straub do not disclose sensors and implantability as recited.  However, Stupp teaches that one or more sensors and processing circuitry for monitoring IBD (Paragraphs 15, 61) may be included either externally or in an implantable medical device (Paragraph 80), depending on convenience and availability.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jamil and Devanaboyin and Straub as taught by Stupp to include sensors and implantability as recited, depending on the availability of external or implantable systems associated with a given patient.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamil (US 2011/0055141) and Devanaboyin (US 2013/0046150) and Straub ("Association of autonomic nervous hyperreflexia and systemic inflammation in patients with Crohn’s disease and ulcerative colitis", 1997) in view of Husheer (US 2018/0049653).
 	Regarding claim 23, Jamil or Devanaboyin or Straub do not disclose adjusting a sampling rate using the triggering signals as recited.  However, Husheer teaches triggering patient signal processing (Paragraph 59) where the trigger adjusts a sampling rate for processing received patient condition signals (Paragraphs 7-10), in order to conserve power by operating at lower power when suitable, and to more accurately diagnose the state of the patient.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jamil and Devanaboyin and Straub as taught by Husheer to include using a trigger to adjust sampling rate as recited, in order to conserve power by operating at lower power when suitable, and to more accurately diagnose the state of the patient.


Allowable Subject Matter
Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792